Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Liberty Mann on 2-10-21.

The application has been amended as follows: 

-Claim 1, line 15, after the word “shifters” please ENTER the following:
--- , wherein the controller is configured to:  
2control the plurality of phase shifters to receive the signals over directional 3beams across a two-dimensional space via the plurality of patch antennas; and  
4select a direction within the two-dimensional space in which to receive a 5transmission from a transmitting wireless device based at least in part on beam sweeping 6reception of respective phase shifted versions of the signals received via the plurality of patch 7antennas across the two-dimensional space---
	
-Claim 7 has been canceled.

-Claim 8, line 1, “7” has been changed to ---1---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-6, 8-19, 20-26, and 27-30 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following: 

Independent Claim 1. (currently amended)
An apparatus for wireless communication, comprising:  
2a plurality of patch antennas serially positioned along a perimeter of a housing 3of the apparatus, a first subset of patch antennas from the plurality of patch antennas being 4linearly arranged along the perimeter, a second subset of patch antennas from the plurality of 5patch antennas being linearly arranged along the perimeter and at an angle that is relative to 6the first subset of patch antennas, and at least one patch antenna of the plurality of patch 7antennas being positioned in a non-linear arrangement relative to a first line formed by patch 8antennas included within the first subset and to a second line formed by patch antennas 9included within the second subset;  

13a controller electrically coupled to the plurality of phase shifters and 14configured to control communication of signals via the plurality of patch antennas and the 15plurality of phase shifters, wherein the controller is configured to:  
2control the plurality of phase shifters to receive the signals over directional 3beams across a two-dimensional space via the plurality of patch antennas; and  
4select a direction within the two-dimensional space in which to receive a 5transmission from a transmitting wireless device based at least in part on beam sweeping 6reception of respective phase shifted versions of the signals received via the plurality of patch 7antennas across the two-dimensional space.

Independent Claim 20.
A method for wireless communication, comprising:  
2controlling a plurality of phase shifters to transmit or receive respective phase 3shifted versions of signals over directional beams across a two-dimensional space via a 4plurality of patch antennas, the plurality of patch antennas serially positioned along a 5perimeter of a housing, a first subset of patch antennas from the plurality of patch antennas 6being linearly arranged along the perimeter, a second subset of patch antennas from the 7plurality of patch antennas being linearly arranged along the perimeter and at an angle that is 8relative to the first subset of patch antennas, and at least one patch antenna of the plurality of 9patch antennas being positioned in a non-linear arrangement relative to a first line formed by 10patch antennas included within the first subset and to a second line formed by patch antennas included within the second subset; and  Attorney Docket No. PN803.01 (93519.2857)Qualcomm Ref. No. 182744 61 
12selecting a direction within the two-dimensional space in which to transmit or 13receive based at least in part on beam sweeping transmission or reception of the respective 14phase shifted versions of the signals via the plurality of patch antennas.

Independent Claim 27.
An apparatus for wireless communication, comprising:  
2means for controlling a plurality of phase shifters to transmit or receive 3respective phase shifted versions of signals over directional beams across a two-dimensional 4space via a plurality of patch antennas, the plurality of patch antennas serially positioned 5along a perimeter of a housing, a first subset of patch antennas from the plurality of patch 6antennas being linearly arranged along the perimeter, a second subset of patch antennas from 7the plurality of patch antennas being linearly arranged along the perimeter and at an angle 8that is relative to the first subset of patch antennas, and at least one patch antenna of the 9plurality of patch antennas being positioned in a non-linear arrangement relative to a first line 10formed by patch antennas included within the first subset and to a second line formed by 11patch antennas included within the second subset; and  
12means for selecting a direction within the two-dimensional space in which to 13transmit or receive based at least in part on beam sweeping transmission or reception of the 14respective phase shifted versions of the signals via the plurality of patch antennas.

Independent Claim 30.
A non-transitory computer-readable medium storing code for wireless 2communication, the code comprising instructions executable by a processor to:  
3control a plurality of phase shifters to transmit or receive respective phase 4shifted versions of signals over directional beams across a two-dimensional space via a 5plurality of patch antennas, the plurality of patch antennas serially positioned along a 6perimeter of a housing, a first subset of patch antennas from the plurality of patch antennas 7being linearly arranged along the perimeter, a second subset of patch antennas from the 8plurality of patch antennas being linearly arranged along the perimeter and at an angle that is 9relative to the first subset of patch antennas, and at least one patch antenna of the plurality of 10patch antennas being positioned in a non-linear arrangement relative to a first line formed by 11patch antennas included within the first subset and to a second line formed by patch antennas 12included within the second subset; and  
13select a direction within the two-dimensional space in which to transmit or 14receive based at least in part on beam sweeping transmission or reception of the respective 15phase shifted versions of the signals via the plurality of patch antennas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 6,538,603 B1) discloses that a phased array antenna comprising an input, a feed network electronically coupled to the input, a plurality of radiating elements, a plurality of continuously voltage tunable phase shifters for receiving signals from the feed network and providing phase shifts for the signals prior to transmitting the signals to the radiating elements, and a controller for controlling the phase shift provided by the phase shifters. The phased array antennas can be configured to produce beams that can be scanned in one dimension (one-dimensional) or two dimensions (two-dimensional) by using continuously adjustable phase shifters that are based on low cost, low loss voltage-tunable dielectric materials {see Figs.1, 3, 5-6}.
	Edenfield (US 2019/0140362 A1) discloses that An AESA for SATCOM includes a PCB; a plurality of ICs; an RF feed network for an array; a plurality of patch antennas; a SPI bus for controlling phase shifting of the ICs; phase shifters being operable for selectively introducing a phase shift internal to each of the plurality of ICs such that the radiation pattern resulting from the patch antennas connected to a single IC are steered; a RF power amplifier in each of the ICs, the RF power amplifier being in a common IC footprint with at least one of the phase shifters; the RF power amplifier being structured and disposed for providing amplification for the array, wherein the RF power amplifier compensates for the lossy nature of the internal layers of the PCB; and wherein the 
	Noori (US 2018/0233808 A1) discloses that a wireless circuitry may include one or more antennas and transceiver circuitry such as millimeter wave transceiver circuitry. The antennas may be formed from metal traces on a printed circuit. The printed circuit may be a stacked printed circuit including multiple stacked substrates. Metal traces may form an array of patch antennas, Yagi antennas, and other antennas. Antenna signals associated with the antennas may pass through an inactive area in a display and through a dielectric-filled slot in a metal housing for the electronic device {Figs.1, 3, 6 & 15}. 
	Padhy (US 10,447,375){same assignee within 1 year} discloses that the architecture 300 includes a modem (modulator/demodulator) 302, a digital to analog converter (DAC) 304, a first mixer 306, a second mixer 308, and a splitter 310. The architecture 300 also includes a plurality of first amplifiers 312, a plurality of phase shifters 314, a plurality of second amplifiers 316, and an antenna array 318 that includes a plurality of antenna elements 320 {Fig.3}.  The antenna elements 320 may include patch antennas or other types of antennas arranged in a linear, two dimensional, or other pattern. A spacing between antenna elements 320 may be such that signals with a desired wavelength transmitted separately by the antenna elements 320 may interact or interfere (e.g., to form a desired beam).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464